
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


EXECUTION COPY

PLAN OF MERGER

by and among

WHITNEY INFORMATION NETWORK, INC.,

WINQV HOLDINGS, INC.,

THE PERSONS SET FORTH ON SCHEDULE A HERETO,

and

SPEAKTEK, INC.

Dated as of October 16, 2003

--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
  Page

--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS   1   1.1 Definitions   1 ARTICLE II MERGER   4   2.1 The
Merger   4   2.2 Effect of the Merger   4   2.3 Consummation of the Merger   4  
2.4 Certificate of Incorporation and Bylaws; Directors and Officers   4 ARTICLE
III CONVERSION OF SHARES; MERGER CONSIDERATION   5   3.1 Conversion of the
Company Common Stock   5   3.2 Merger Consideration   5   3.3 Contingent
Payments   5   3.4 Contingent Payment Terms   6   3.5 QV Assets   6   3.6
Reorganization   6 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND
SELLERS   6   4.1 Organization, Qualification and Authority   6   4.2
Capitalization   7   4.3 No Violations   7   4.4 Financial Statements   7   4.5
Interim Changes   7   4.6 Licenses and Permits   8   4.7 Real Property   8   4.8
Company Assets   9   4.9 Contracts   9   4.10 Environmental and Safety Matters  
10   4.11 Litigation   10   4.12 Employees   11   4.13 Labor Relations   11  
4.14 Insurance   11   4.15 Broker's or Finder's Fee   11   4.16 Intellectual
Property   11   4.17 Motor Vehicles   11   4.18 Employee Benefit Plans   11  
4.19 WARN Act   12   4.20 Tax Returns; Taxes   12   4.21 Affiliate Interests  
13   4.22 No Omissions or Misstatements   13 ARTICLE V REPRESENTATIONS AND
WARRANTIES OF WHITNEY AND MERGER SUB   13   5.1 Organization, Qualification and
Authority   13   5.2 No Violations   14   5.3 Litigation   14   5.4 Broker's
Finder's Fee   14   5.5 Whitney's SEC Reports   14   5.6 No Omissions or
Misstatements   14 ARTICLE VI COVENANTS OF PARTIES   14      


i

--------------------------------------------------------------------------------

  6.1 Conduct of Business   14   6.2 Access to Information; Whitney's
Investigation   15   6.3 Confidentiality   15   6.4 Efforts to Consummate
Transaction   16   6.5 No Solicitation   16   6.6 Noncompete   16   6.7 Name of
the Company   17   6.8 Cooperation and Information Sharing   17   6.9 Employees
  17   6.10 Post-Closing Conduct of the Business   17 ARTICLE VII CLOSING
CONDITIONS   18   7.1 Obligation of Whitney and Merger Sub to Close   18   7.2
Obligation of Sellers to Close   19 ARTICLE VIII INDEMNIFICATION   19   8.1
Indemnification   19   8.2 Limitations of Indemnity   20   8.3 Indemnification
Procedures—Third Party Claims   20   8.4 Indemnification Procedures—Other
Claims, Indemnification Generally   22   8.5 Exclusive Remedy   22   8.6 Offset
  22 ARTICLE IX MISCELLANEOUS   22   9.1 Termination   22   9.2 Publicity   22  
9.3 Entire Agreement   23   9.4 Notices   23   9.5 Waivers and Amendments   24  
9.6 Counterparts   24   9.7 Choice of Law   24   9.8 Assignment   24   9.9
Sellers' Representative   24   9.10 Negotiated Agreement   25   9.11 Business
Days   25   9.12 Further Assurances   25   9.13 Expenses   25

ii

--------------------------------------------------------------------------------

EXHIBITS

Exhibit A   Form of Bill of Sale Exhibit B   Form of Employment Agreement
Exhibit C   Form of Confidentiality, Non-Compete and Non-Solicitation Agreement

SCHEDULES

Schedule A   Sellers Schedule 4.3   Violations Schedule 4.4   Historical
Financials Schedule 4.5   Interim Changes Schedule 4.7   Real Property
Schedule 4.8   Company Assets Schedule 4.9   Contracts Schedule 4.10  
Environmental and Safety Matters Schedule 4.11   Litigation Schedule 4.12  
Employees Schedule 4.13   Labor Relations Schedule 4.16   Intellectual Property
Schedule 4.17   Motor Vehicles Schedule 4.18   Employee Benefit Plans
Schedule 4.20   Taxes Schedule 4.21   Affiliate Interests Schedule 5.2  
Violations

iii

--------------------------------------------------------------------------------

PLAN OF MERGER

        PLAN OF MERGER ("Agreement") dated as of October 16, 2003, by and among
Whitney Information Network, Inc., a Colorado corporation ("Whitney"), WINQV
Holdings, Inc., a Florida corporation ("Merger Sub"), each of the persons set
forth on Schedule A hereto (collectively, "Sellers"), and SpeakTek, Inc., a
Nevada corporation (the "Company").

R E C I T A L S:

        WHEREAS, the Company owns the copyright interest in the written
materials used by an Affiliate of the Company to conduct the business of
presenting options trading seminars under the service mark "Quantum Vision" (the
"Business");

        WHEREAS, the Board of Directors of Whitney, and the respective Boards of
Directors and shareholders of Merger Sub and the Company, have approved and
adopted the merger of the Company with and into Merger Sub as set forth below
(the "Merger") upon the terms and subject to the conditions provided for in this
Agreement;

        WHEREAS, Whitney has caused the formation of Merger Sub for the purpose
of accomplishing a tax-free triangular merger with the Company;

        WHEREAS, Whitney owns all of the issued and outstanding capital stock of
Merger Sub;

        WHEREAS, at the Effective Time, Whitney desires to acquire, for the
Merger Consideration and on the terms and subject to the conditions set forth in
this Agreement, all of the issued and outstanding capital stock of the Company
by means of the Merger; and

        WHEREAS, the parties desire the transaction to be structured in a manner
that will qualify as a tax-free reorganization under Sections 368(a)(1)(A) and
368(a)(2)(D) of the Code.

        NOW, THEREFORE, in consideration of the premises and mutual covenants
contained in this Agreement and of other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound hereby, agree as follows:

Article I Definitions

        1.1    Definitions.    For purposes of this Agreement, the following
terms shall have the respective meanings set forth below:

        "Affiliate" of any specified Person means (i) any other Person directly
or indirectly controlling or controlled by or under direct or indirect common
control with such specified Person and (ii) any 5% stockholder or member of such
Person. For purposes of this definition, "control" when used with respect to any
specified Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise, and the terms "controlling" and
"controlled" have meanings correlative to the foregoing.

        "Agreement" means this Agreement and includes all of the schedules and
exhibits annexed hereto.

        "Articles of Merger" has the meaning set forth in Section 2.3.

        "Basket" has the meaning set forth in Section 8.2.

        "Bill of Sale" has the meaning set forth in Section 7.1(k).

        "Business" has the meaning set forth in the recitals to this Agreement,
and for purposes of the Contingent Payments, shall mean the Surviving
Corporation's (or its successors) conduct and operation of the Business after
the Closing.

        "Cap" has the meaning set forth in Section 8.2.

        "Closing" means the closing of the Merger contemplated by this
Agreement.

--------------------------------------------------------------------------------


        "Closing Date" subject to the satisfaction of the conditions set forth
herein, means the earlier of (i) October 16, 2003, or (ii) such other date as is
mutually acceptable to Whitney and Representative following satisfaction or
waiver of the conditions contained in Article VIII.

        "Code" means the Internal Revenue Code of 1986, as amended.

        "Company Common Stock" has the meaning set forth in Section 3.1(a).

        "Competing Transaction" means any business combination or
recapitalization involving the Company or any acquisition or purchase of all or
a significant portion of the assets of, or any material equity interest in, the
Company or any other similar transaction with respect to the Company involving
any Person or entity other than Whitney or its Affiliates.

        "Constituent Corporations" has the meaning set forth in Section 2.2.

        "Contingent Payments" has the meaning set forth in Section 3.3.

        "Contract" means any contract, lease, license, purchase order, sales
order or other agreement or binding commitment, whether or not in written form.

        "Effective Time" has the meaning set forth in Section 2.3.

        "Employee Plans" means all employee benefit plans (as defined in
Section 3(3) of ERISA) to which the Company is a party or is bound, with respect
to which payments or contributions are required to be made by the Company, or in
respect of which the Company may otherwise have any liability.

        "Encumbrance" means any lien, charge, security interest, mortgage,
pledge or other encumbrance of any nature whatsoever.

        "Environmental Laws" means all federal, state and municipal statutes,
regulations, common law and similar provisions having force or effect of law,
all orders, permits, licenses and approvals with respect to environmental,
public health and safety, occupational health and safety, product liability and
transportation including without limitation all such standards of conduct or
bases of obligations relating to the presence, use, production, generation,
handling, transportation, treatment, storage, disposal, distribution, labeling,
testing, processing, discharge, release, control or cleanup of any contaminant,
waste, hazardous materials, substances, chemical substances or mixtures,
pesticides, toxic chemicals, petroleum products or byproducts, asbestos,
polychlorinated biphenyls, noise or radiation.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.

        "First Contingent Payment Period" has the meaning set forth in
Section 3.3(a).

        "GAAP" means generally accepted accounting principles in effect in the
United States consistently applied.

        "Gross Revenue" means, with respect to the Business, total cash
received, including all cash received from the conduct of seminars and the sale
of products, provided that such cash shall be reduced by returns and refunds.

        "Historical Financials" means the unaudited balance sheets and
statements of income of the Company as of and for the fiscal year ended
December 31, 2002 (including the footnotes thereto) and the unaudited balance
sheet and statements of income and cash flows for the fiscal period ended
August 30, 2003, attached hereto as Schedule 4.4.

        "Hold Back Amount" has the meaning set forth in Section 3.2(b).

        "Indemnification Acknowledgement" has the meaning set forth in
Section 8.3(a)(ii).

        "Indemnitee" has the meaning set forth in Section 8.3(a).

2

--------------------------------------------------------------------------------

        "Indemnitor" has the meaning set forth in Section 8.3(a).

        "Knowledge" means, when used in connection with the representations and
warranties and covenants herein, the actual knowledge, after reasonable inquiry
of the relevant facts and circumstances, of Sellers, the Company's officers or
Whitney's officers, as the case may be. "The Company's Knowledge" means the
knowledge of the Company and Sellers.

        "Latest Balance Sheet" means the unaudited balance sheet of the Company
as of August 30, 2003 included in the Historical Financials.

        "Licenses and Permits" has the meaning set forth in Section 4.6.

        "Losses" means any and all out of pocket damages, costs, liabilities,
losses (including consequential losses), judgments, penalties, fines, expenses
or other costs, including reasonable attorney's fees, incurred by an Indemnitee.

        "Material Adverse Effect" means a material adverse effect on either
(i) the assets, operations, personnel, condition (financial or otherwise) or
prospects of the Company, taken as a whole, or (ii) the Company's, Sellers' or
Whitney's (as applicable) ability to consummate the transactions contemplated
hereby.

        "Material Contract" means a Contract that is material to the Business.

        "Merger" has the meaning set forth in the recitals to this Agreement.

        "Merger Consideration" has the meaning set forth in Section 3.2.

        "Noncompete Period" has the meaning set forth in Section 6.6(a).

        "Notice of Claim" has the meaning set forth in Section 8.3(a)(i).

        "Person" means any individual, partnership, limited liability company,
limited liability partnership corporation, association, joint stock company,
trust, joint venture, unincorporated organization or governmental entity (or any
department, agency or political subdivision thereof).

        "Proprietary Rights" means all patents, trademarks, service marks,
copyrights, trade names and all registrations and applications and renewals for
any of the foregoing and all goodwill associated therewith.

        "Quantum" means Quantum Vision, Inc., a Nevada corporation.

        "QV Assets" has the meaning set forth in Section 7.1(k).

        "Representative" means Rance Masheck.

        "Second Contingent Payment Period" has the meaning set forth in
Section 3.3(b).

        "Sold Stock" has the meaning set forth in Section 8.2.

        "Surviving Corporation" has the meaning set forth in Section 2.1.

        "Tax" means any federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, capital gain, intangible, environmental (pursuant to
Section 59A of the Code or otherwise), custom duties, capital stock, franchise,
employee's income withholding, foreign withholding, social security (or its
equivalent), unemployment, disability, real property, personal property, sales,
use, transfer, value added, registration, alternative or add on minimum,
estimated or other tax, including any interest, penalties or additions to tax in
respect of the foregoing, whether disputed or not, and any obligation to
indemnify, assume or succeed to the liability of any other Person in respect of
the foregoing, and the term "Tax Liability"

3

--------------------------------------------------------------------------------


shall mean any liability (whether known or unknown, whether absolute or
contingent, whether liquidated or unliquidated, and whether due or to become
due) with respect to Taxes.

        "Tax Return" means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

        "Third Party Claim" means a claim or demand made by any Person who is
not a party hereto against an Indemnitee.

        "WARN" has the meaning set forth in Section 4.12.

        "Whitney Common Stock" has the meaning set forth in Section 3.2(b).

        "Whitney's SEC Reports" has the meaning set forth in Section 5.5.

Article II Merger

        2.1   The Merger. At the Effective Time, in accordance with this
Agreement and Florida Law, the Company shall be merged with and into Merger Sub,
the separate existence of the Company (except as such existence may be continued
by operation of law) shall cease, and Merger Sub shall continue as the surviving
corporation under the corporate name it possesses immediately prior to the
Effective Time. Merger Sub, in its capacity as the corporation surviving the
Merger, is sometimes referred to herein as the "Surviving Corporation".

        2.2   Effect of the Merger. The Surviving Corporation shall possess all
the rights, privileges, immunities and franchises, of a public as well as of a
private nature, of each of Merger Sub and the Company (collectively, the
"Constituent Corporations"), all property, real, personal and mixed, and all
accounts payable and accrued expenses due on whatever account, and all debts,
liabilities and duties due to each of the Constituent Corporations shall be
taken and deemed to be transferred to and vested in the Surviving Corporation
without further act or deed, and the Surviving Corporation shall be responsible
and liable for all liabilities and obligations of each of the Constituent
Corporations, in each case in accordance with Florida Law.

        2.3   Consummation of the Merger. As soon as is practicable after the
satisfaction or waiver of the conditions set forth in Article VII, and in no
event later than five business days after such satisfaction or waiver, the
parties hereto will cause articles of merger ("Articles of Merger") relating to
the Merger to be delivered to the Department of State of the State of Florida
and the Secretary of State of the State of Nevada in accordance with Florida law
and Nevada law, respectively. The Merger shall be effective at such time as such
Articles of Merger (and any required additional documents) are duly filed with
(i) the Department of State of the State of Florida and (ii) the Secretary of
State of the State of Nevada, respectively, which filings shall be made
reasonably simultaneously. The date and time when the Merger shall become
effective is referred to as the "Effective Time".

        2.4   Certificate of Incorporation and Bylaws; Directors and Officers.
The Certificate of Incorporation and Bylaws of Merger Sub, as in effect
immediately prior to the Effective Time, shall be the Certificate of
Incorporation and Bylaws of the Surviving Corporation immediately after the
Effective Time and shall thereafter continue to be its Certificate of
Incorporation and Bylaws until amended as provided therein and under Florida
Law. The directors of Merger Sub holding office immediately prior to the
Effective Time shall be the directors of the Surviving Corporation immediately
after the Effective Time. The officers of Merger Sub holding office immediately
prior to the Effective Time shall be the officers (holding the same offices as
they held with Merger Sub) of the Surviving Corporation immediately after the
Effective Time.

4

--------------------------------------------------------------------------------


Article III Conversion of Shares; Merger Consideration

        3.1    Conversion of the Company Common Stock.    

        (a)   As of the Effective Time, by virtue of the Merger, each issued and
outstanding share of the Company's common stock ("Company Common Stock") (other
than shares to be cancelled pursuant to Section 3.1(b) hereof) shall be
converted into and exchanged solely for the right to receive the Merger
Consideration on the terms and conditions provided herein and at the times
described in Section 3.2 and Section 3.3.

        (b)   Each share of Company Common Stock held in the Company's treasury
immediately prior to the Effective Time, if any, shall, by virtue of the Merger,
automatically be cancelled and retired at the Effective Time and cease to exist
and no consideration shall be issued in exchange therefor.

        3.2    Merger Consideration.    The aggregate consideration payable to
Sellers (in proportion to the number of shares they hold in the Company at the
Closing as set forth on Schedule A hereto) in consideration for the agreements
contained herein, including the covenants contained in Section 6.6, is as
follows (the "Merger Consideration"):

        (a)   $400,000 in the aggregate payable at the Closing in cash by wire
transfer of immediately available funds to Sellers;

        (b)   $1,000,000 in the aggregate payable at the Closing in
newly-issued, restricted common stock of Whitney ("Whitney Common Stock") based
upon a price of $5.00 per share ("Closing Stock Price"); provided, however, that
$250,000 of such Whitney Common Stock (the "Hold Back Amount") shall be retained
by Whitney in the name of Sellers for a period of six months from the Closing
Date to satisfy the first $250,000 of indemnification obligations of Sellers
payable pursuant to Section 8.1(a); and

        (c)   The Contingent Payments, if applicable, at the times described in
Section 3.3.

        3.3    Contingent Payments.    Whitney shall make the following
aggregate payments to Sellers (in proportion to the number of shares they hold
in the Company at the Closing as set forth on Schedule A hereto) following the
Closing and such payments, if any, shall constitute a portion of the Merger
Consideration ("Contingent Payments"):

        (a)   In the event the Business (as conducted by the Surviving
Corporation and its successors following the Closing) generates Gross Revenue of
at least $2,000,000 during the six month period beginning on January 1, 2004
(the "First Contingent Payment Period"), Whitney shall pay to Sellers an
aggregate amount of $500,000 in Whitney Common Stock based upon the lesser of
(i) the average last sale price of Whitney Common Stock for the 10 day trading
period ending on the last day of the First Contingent Payment Period and
(ii) 150% of the Closing Stock Price; and

        (b)   In the event the Business (as conducted by the Surviving
Corporation and its successors following the Closing) generates Gross Revenue of
at least $7,500,000 during the 12 month period beginning on January 1, 2004 (the
"Second Contingent Payment Period"), (A) Whitney shall pay to Sellers an
aggregate amount of $500,000 in Whitney Common Stock based upon the lesser of
(i) the average last sale price of Whitney Common Stock for the 10 day trading
period ending on the last day of the Second Contingent Payment Period and
(ii) 150% of the Closing Stock Price and (B) if the Business did not generate
Gross Revenue of at least $2,000,000 during the First Contingent Payment Period,
Whitney shall pay to Sellers a second aggregate amount of $500,000 in Whitney
Common Stock based upon the lesser of (1) the average last sale price of Whitney
Common Stock for the 10 day trading period ending on the last day of the Second
Contingent Payment Period and (2) 150% of the Closing Stock Price.

5

--------------------------------------------------------------------------------




        3.4    Contingent Payment Terms.    In the event Whitney is required to
make any Contingent Payment to Sellers, the following terms shall apply:

        (a)   In lieu of transferring any number of the shares of Whitney Common
Stock required to be transferred to Sellers, Whitney, in its sole discretion,
may pay cash to Sellers in an aggregate amount equal to the value of such shares
based on the average last sale price of Whitney Common Stock for the 10 day
trading period ending on the last day of the First Contingent Payment Period or
the Second Contingent Payment Period, as applicable.

        (b)   The Contingent Payment, if any, shall be paid by Whitney within
30 days of the First Contingent Payment Period or the Second Contingent Payment
Period, as applicable.

        3.5    QV Assets.    At the Closing, Whitney shall purchase the QV
Assets from Quantum for $100,000 in cash by wire transfer of immediately
available funds as set forth in Sections 7.1(k) and 7.2(e).

        3.6    Reorganization.    The parties hereby adopt this Agreement as a
"plan of reorganization" and shall consummate the Merger in accordance with
Sections 368(a)(1)(A) and 368(a)(2)(D) of the Code. None of the parties shall
take a reporting position inconsistent with the treatment of the Merger as a
reorganization pursuant to Sections 368(a)(1)(A) and 368(a)(2)(D) of the Code,
except as required by law.

Article IV Representations and Warranties of the Company and Sellers

        As a material inducement to Whitney and Merger Sub to enter into this
Agreement and to consummate the transactions contemplated herein, the Company
and Sellers, jointly and severally, hereby represent and warrant to Whitney and
Merger Sub that the statements made in this Article IV are true and correct,
except as set forth in the Disclosure Schedules delivered to Whitney. All
exceptions to the following representations and warranties shall be set forth in
the Disclosure Schedules, numbered to correspond to the Sections of this
Article IV to which they relate.

        4.1    Organization, Qualification and Authority.    The Company is a
corporation duly organized and validly existing under the laws of the State of
Nevada, and is in good standing and duly qualified to do business as a foreign
corporation in all jurisdictions where the operation of its business or the
ownership of its properties make such qualification necessary. The Company has
the requisite corporate power and authority to own, lease and operate its
facilities and assets as presently owned, leased and operated, and to carry on
its respective business as it is now being conducted. The Company owns no
capital stock, security, interest or other right, or any option or warrant
convertible into the same, of any Person. The Company and Sellers have the
requisite or individual right, power and authority to execute, deliver and carry
out the terms of this Agreement and all documents and agreements necessary to
give effect to the provisions of this Agreement and to consummate the
transactions contemplated hereunder. The execution, delivery and consummation of
this Agreement, and all other agreements and documents executed in connection
herewith by the Company and Sellers, have been duly authorized by all necessary
action on the part of the Company and Sellers, respectively. No other action,
consent or approval on the part of the Company or Sellers or any other Person or
entity, is necessary to authorize the Company's and Sellers' due and valid
execution, delivery and consummation of this Agreement and all other agreements
and documents executed in connection hereto. This Agreement and all other
agreements and documents executed in connection herewith by the Company and
Sellers, upon due execution and delivery thereof, shall constitute the valid and
binding obligations of the Company and Sellers, respectively, enforceable in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting creditors' rights generally
and by general principles of equity.

6

--------------------------------------------------------------------------------


        4.2    Capitalization.    Sellers own all of the Company Common Stock as
set forth on Schedule A hereto free and clear of all Encumbrances. The Company
Common Stock has been validly issued, fully paid and nonassessable. Except for
the Company Common Stock, there are no shares of common stock of the Company or
any securities convertible into shares of common stock of the Company
outstanding, and the Company has no commitment to issue or sell any such
securities.

        4.3    No Violations.    The execution and delivery of this Agreement
and the performance by the Company and Sellers of their respective obligations
hereunder (i) do not and will not conflict with or violate any provision of the
articles of incorporation, bylaws, or similar organizational documents of the
Company, and (ii) except as set forth on Schedule 4.3 hereto, do not and will
not (a) conflict with or result in a breach of the terms, conditions or
provisions of, (b) constitute a default under, (c) result in the creation of any
Encumbrance upon the capital stock or assets of the Company pursuant to,
(d) give any third party the right to modify, terminate or accelerate any
obligation under, (e) result in a violation of, or (f) require any
authorization, consent, approval, exemption or other action by or notice to any
court or administrative, arbitration or governmental body or other third party
pursuant to, any law, statute, rule or regulation or any Material Contract,
judgment or decree to which the Company is subject or by which any of its assets
are bound, other than any actions that may be necessary to comply with
applicable state securities or "blue sky" laws in connection with the issuance
of Whitney Common Stock to Sellers hereunder.

        4.4    Financial Statements.    The Historical Financials fairly present
the financial position of the Company as of the dates specified and the results
of operations in all material respects of the Company for the periods covered
thereby, and the Company has no material liabilities or obligations of any
nature (absolute, accrued, contingent or otherwise) other than those that are
either (i) reflected or appropriately reserved against on the Latest Balance
Sheet, (ii) not required by GAAP to be reflected or reserved against on the
Latest Balance Sheet, (iii) incurred in the ordinary course of the Business
subsequent to the date of the Latest Balance Sheet or (iv) set forth on the
disclosure schedules hereto.

        4.5    Interim Changes.    Except as set forth on Schedule 4.5, since
the date of the Latest Balance Sheet, there has been no:

        (a)   change in the condition, financial or otherwise, of the Company,
which has, or could reasonably be expected to have a Material Adverse Effect;

        (b)   loss, damage or destruction of or to any of the material assets of
the Company, whether or not covered by insurance;

        (c)   sale, lease, transfer or other disposition by the Company of, or
mortgages or pledges of or the imposition of any Encumbrance on, any portion of
the Company's assets;

        (d)   increase in the compensation payable by the Company to employees,
directors, managers, independent contractors or agents, or any increase in, or
institution of, any bonus, insurance, pension, profit sharing or other employee
benefit plan or arrangements made to, for or with the employees, directors,
managers, or independent contractors of the Company, other than increases in
salaries of employees of the Business in the ordinary course of the Business
consistent with past practice;

        (e)   adjustment or write off of accounts receivables outside of the
ordinary course of the Business or any change in the collection, payment or
credit experience or practices of the Company;

        (f)    change in the Tax or cash basis accounting methods or practices
employed by the Company or change in depreciation or amortization policies;

7

--------------------------------------------------------------------------------




        (g)   issuance or sale by the Company, or any Contract entered into by
the Company for the issuance or sale, of any shares of capital stock or
securities convertible into or exchangeable for capital stock of the Company;

        (h)   payment by the Company of any dividend, distribution or
extraordinary or unusual disbursement or expenditure;

        (i)    merger, consolidation or similar transaction involving the
Company;

        (j)    strike, work stoppage or other labor dispute adversely affecting
the Business;

        (k)   termination, waiver or cancellation of any material rights or
claims of the Company, under any Contract or otherwise;

        (l)    any incurrence of indebtedness for borrowed money other than in
the ordinary course of the Business consistent with past practice;

        (m)  any new Contract (or amendment to any existing Contract) obligating
the Company to purchase goods or services for a period of 90 days or more, any
amendment or termination of any Material Contract or license relating to the
Business or any waiver of material claims or rights of the Company against third
parties other than in the ordinary course of the Business consistent with past
practice;

        (n)   any agreement, arrangement or transaction between the Company and
any Affiliate of the Company;

        (o)   any other transaction not in the ordinary course of the Business
and consistent with past practice of the Business that, individually or in the
aggregate, could have a Material Adverse Effect; or

        (p)   any binding commitment with respect to any of the foregoing.

        4.6    Licenses and Permits.    

        (a)   The Company has all material local, state and federal licenses,
permits, registrations, certificates, contracts, consents, accreditations and
approvals material to the Business (collectively, the "Licenses and Permits")
necessary to occupy, operate and conduct its business as now conducted, and
there does not exist any waivers or exemptions relating thereto. To the
Company's Knowledge, there is no material default on the part of the Company or
any other party under any of the Licenses and Permits. To the Company's
Knowledge, there exist no grounds for revocation, suspension or limitation of
any of the Licenses or Permits. No notices have been received by the Company
with respect to any threatened, pending, or possible revocation, termination,
suspension or limitation of the Licenses and Permits.

        (b)   To the Company's Knowledge, each employee of the Company has all
Licenses and Permits required for each such employee to perform such employees'
designated functions and duties for the Company in connection with conducting
its business. To the Company's Knowledge, there is no default under, nor does
there exist any grounds for revocation, suspension or limitation of, any such
Licenses and Permits.

        4.7    Real Property.    

        (a)   Schedule 4.7 sets forth a complete and correct list of all real
properties or premises that are leased or utilized in whole or in part by the
Company. The properties listed on Schedule 4.7 constitute all the real
properties utilized in connection with the Business. As to each leased property,
Schedule 4.7 sets forth the (i) lease term, (ii) annual rent and (iii) renewal
option, if any. Complete and correct copies of all leases and guarantees of
leases have been made available to Whitney. The Company does not own any real
property in fee.

8

--------------------------------------------------------------------------------

        (b)   Each lease of premises utilized by the Company in connection with
the Business is legal, valid and binding in all material respects, as between
the Company or an Affiliate of the Company and the other party or parties
thereto, and the Company or an Affiliate of the Company is a tenant or possessor
in good standing thereunder, free of any material default or breach on the part
of the Company or its Affiliates and, to the Company's Knowledge, free of any
material default or breach on the part of the lessors thereunder, and has use
and occupancy of the premises provided for in the leases therefor.

        4.8    Company Assets.    All assets owned by the Company and Sellers
and used in connection with the Business are listed and described in
Schedule 4.8. Except as set forth on Schedule 4.8, the Company has good and
marketable title to its assets, free and clear of all Encumbrances. The
Company's assets and the QV Assets are sufficient to conduct the Business as
presently conducted. No assets utilized by the Company are owned by or in the
possession of any Seller. The Company's machinery, equipment and other tangible
assets have been maintained in good working condition (normal wear and tear
excepted) and, together with the QV Assets, are sufficient for the conduct of
the Business. The accounts receivable of the Company represent bona fide
obligations arising in the ordinary course of the Business. The assets reflected
on the Latest Balance Sheet and the QV Assets constitute all of the assets,
properties and other rights used in the conduct of the Business. Except as set
forth on Schedule 4.8 (in which case Sellers shall transfer all right, title and
interest to such assets to the Company prior to the Closing), none of the
Sellers own any assets used in the Business.

        4.9    Contracts.    

        (a)   Schedule 4.9 sets forth a complete and correct list of all
Contracts relating to the Business to which the Company is a party or to which
its assets are subject (excluding customary purchase orders in the ordinary
course of business):

          (i)  involve payment of more than $5,000 on behalf of the Company,
other than payments for customary services or trade payables in the ordinary
course of the Business;

         (ii)  are other than purchases of supplies, raw material or otherwise
in the ordinary course of the Business, which will require the Company (or the
Surviving Corporation) to purchase or provide goods or services involving more
than $100,000 after the Closing Date;

        (iii)  are a franchise, distributor or similar agreement;

        (iv)  evidence or provide for any indebtedness for borrowed money for
which the Company will be liable following the Closing or any Encumbrance on any
of its assets;

         (v)  guarantee the performance, liabilities or obligations of any other
entity, which restrict in any material respect the ability of the Company to
conduct any business activities, which involve any related party, including the
Company or any Affiliate of the Company;

        (vi)  provide for noncompetition agreements;

       (vii)  relate to the hiring or leasing of employees, which are not in the
ordinary course of the Business;

      (viii)  are subject to termination or modification by any third party as a
result of the transactions contemplated by this Agreement; or

        (ix)  are otherwise material to the Business.

        (b)   The Company is not in material breach of any Contract set forth on
Schedule 4.9, nor to the Company's Knowledge is any third party in material
breach of any such Contract. True and complete copies of all agreements or forms
of such agreements set forth on Schedule 4.9 have previously been delivered to
Whitney.

9

--------------------------------------------------------------------------------

        4.10    Environmental and Safety Matters.    

        (a)   Except as set forth on Schedule 4.10:

          (i)  To the Company's Knowledge, the Company is and has been in
material compliance at all times with all applicable Environmental Laws and has
received no notice, report or information regarding any liabilities (whether
accrued, absolute, contingent, unliquidated or otherwise), or any corrective,
investigatory or remedial obligations, arising under applicable Environmental
Laws with respect to the past or present operations or properties of the
Business;

         (ii)  The Company has obtained, and is and has been in material
compliance at all times with all terms and conditions of, all Licenses and
Permits pursuant to Environmental Laws for the occupation of its premises and
the conduct of its operations;

        (iii)  The Company has filed, and is and has been in material compliance
at all times with, all disclosures, reporting, and notifications required
pursuant to Environmental Laws for the occupation of its premises and the
conduct of its Business;

        (iv)  To the Company's Knowledge, the Company has not received notice
that any of the following exists at the Company's properties (other than de
minimis amounts of cleaning supplies) in violation of applicable Environmental
Laws: hazardous or toxic materials, substances, pollutants, contaminants or
waste; polychlorinated biphenyl containing materials or equipment;

         (v)  The transactions contemplated by this Agreement do not impose any
obligations under Environmental Laws for site investigation or cleanup or
notification to or consent of any government agencies or third parties that has
the right to enforce Environmental Laws;

        (vi)  The Company has not received any notice that there are facts,
events or conditions relating to the past or present properties or operations of
the Business which will (x) prevent, hinder or limit continued compliance with
applicable Environmental Laws, (y) give rise to any corrective, investigatory or
remedial obligations on the part of the Surviving Corporation or Whitney
pursuant to applicable Environmental Laws, or (z) give rise to any liabilities
on the part of the Surviving Corporation or Whitney (whether accrued, absolute,
contingent, unliquidated or otherwise) pursuant to applicable Environmental
Laws, including without limitation those liabilities relating to onsite or
offsite hazardous substance releases, personal injury, property damage or
natural resources damage; and

       (vii)  The Company has not assumed or, to the Company's Knowledge,
succeeded (by operation of law or otherwise), to any liabilities or obligations
of any third party under Environmental Laws for which the Surviving Corporation
or Whitney will have any liability following the Closing Date.

        (b)   The Company has delivered to Whitney true and correct copies of
all environmental studies conducted by the Company.

        4.11    Litigation.    The Company has not received notice of any
violation of any law, rule, regulation, ordinance or order of any court or
federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality (including, without limitation, legislation
and regulations applicable to environmental protection, civil rights, public
health and safety and occupational health) since January 1, 1999. Except as set
forth on Schedule 4.11 (for which none of Whitney, Merger Sub or the Surviving
Corporation assumes any responsibility, obligation or liability), there are no
lawsuits, proceedings, actions, arbitrations, governmental investigations,
claims, inquiries or proceedings pending or, to the Company's Knowledge,
threatened involving the Company, any of the Company's assets or the Business,
and, to the Company's Knowledge, no reasonable basis exists for the bringing of
any such claim.

10

--------------------------------------------------------------------------------

        4.12    Employees.    Schedule 4.12 hereto sets forth: (i) a complete
list of all of the Company's employees and rates of pay, (ii) true and correct
copies of any and all fringe benefits and personnel policies, (iii) the
employment dates and job titles of each such person, (iv) categorization of each
such person as a full time or part time employee of the Company, and (v) whether
any such person has an employment agreement. For purposes of this Section, "part
time employee" means an employee who is employed for an average of fewer than
20 hours per week or who has been employed for fewer than six of the 12 months
preceding the date on which notice is required pursuant to the "Worker
Adjustment and Retraining Notification Act" ("WARN"), 29 U.S.C. Section 2102 et
seq. Except as set forth on Schedule 4.12, the Company has no employment
agreements with its employees and all such employees are employed on an at "at
will" basis. Schedule 4.12 sets forth all former employees of the Company
utilizing or eligible to utilize COBRA health insurance.

        4.13    Labor Relations.    The Company is not a party to any labor
contract, collective bargaining agreement, contract, letter of understanding, or
any other arrangement, formal or informal, with any labor union or organization
which obligates the Company to compensate its employees at prevailing rates or
union scale, nor are any of its employees represented by any labor union or
organization. There is no pending or, to the Company's Knowledge, threatened
labor dispute, work stoppage, unfair labor practice complaint, strike,
administrative or court proceeding or order between the Company and any present
or former employee(s) of the Company. There is no pending or, to the Company's
Knowledge, threatened suit, action, investigation or claim between the Company
and any present or former employee(s) of the Company. Except as set forth on
Schedule 4.13, there has not been any labor union organizing activity at any
location of the Company, or elsewhere, with respect to the Company's employees
within the last three years. To the Company's Knowledge, the Company has
complied in all respects with immigration and naturalization laws in connection
with the employment of its work force.

        4.14    Insurance.    The Company does not maintain any insurance
coverage for its operations, personnel or assets, or for the Company's assets or
the Business.

        4.15    Broker's or Finder's Fee.    Neither the Company nor any Seller
has employed is liable for the payment of any fee to, any finder, broker,
consultant or similar person in connection with the transactions contemplated
under this Agreement.

        4.16    Intellectual Property.    All Proprietary Rights owned by the
Company and Sellers and used in connection with the Business are listed and
described in Schedule 4.16. Except as set forth on Schedule 4.11 (for which none
of Whitney, Merger Sub or the Surviving Corporation assumes any responsibility,
liability or obligation), no proceedings have been instituted or are pending or,
to the Company's Knowledge, threatened which challenge the validity of the
ownership by the Company of any such Proprietary Rights. The Company has not
licensed anyone to use any such Proprietary Rights and to the Company's
Knowledge there has been no use or infringement of any of such Proprietary
Rights by any other person.

        4.17    Motor Vehicles.    All motor vehicles used in the Business,
whether owned or leased, are set forth on Schedule 4.17. All such vehicles are
properly licensed and registered in accordance with applicable law.

        4.18    Employee Benefit Plans.    

        (a)   Schedule 4.18 contains an accurate and complete list of all
Employee Plans and all stock option, bonus or other incentive plans, vacation
policies, non-competition agreements, and other material employee benefit
arrangements of the Company, true and correct copies of which have been
delivered to Whitney.

        (b)   Except as set forth on Schedule 4.18 and except for contributions
not yet due and payable, the Company has no liability or potential liability
(including, but not limited to, actual or

11

--------------------------------------------------------------------------------




potential withdrawal liability) with respect to (x) any multiemployer plan
within the meaning of Section 4001(a)(3) of ERISA, or (y) any Employee Plan of
the type described in Section 4063 and 4064 of ERISA or in Section 413(c) of the
Code (and the regulations promulgated thereunder).

        (c)   No Employee Plan provides any health, life or other welfare
benefits to retired or former employees of the Company, other than as required
by Section 4980B of the Code. No Employee Plan is a defined benefit plan (as
defined in Section 3(35) of ERISA), and the Company has no actual or potential
liability with respect to any defined benefit plan. With respect to each of the
Employee Plans, all contributions attributable to plan years ending on or prior
to the Closing Date and all employer and salary reduction employee contributions
for all months ending on or prior to the Closing Date have been made or accrued.

        (d)   Each Employee Plan and all related trusts, insurance contracts and
funds (as applicable) have been maintained, funded and administered in
compliance in all material respects with all applicable laws and regulations,
including but not limited to ERISA and the Code. Neither the Company nor any
Affiliate of the Company nor, to the Company's Knowledge, any trustee or
administrator of any Employee Plan or any other Person, has engaged in any
transaction with respect to any Employee Plan which could reasonably be expected
to subject the Company or any trustee or administrator of such Employee Plan to
any material liability, Tax or penalty (civil or otherwise) imposed by ERISA or
the Code. No actions, suits, investigations or claims with respect to the
Employee Plans or with respect to any fiduciary or other Person dealing with any
Employee Plan are pending or to the Company's Knowledge threatened, and to the
Company's Knowledge there are no facts which could reasonably be expected to
give rise to any such actions, suits, investigations or claims. The Company has
complied in all material respects with the requirements of Section 4980B of the
Code.

        (e)   No Employee Plan has been terminated within the last three
calendar years. No Employee Plan has incurred any accumulated funding
deficiency, whether or not waived, and none of the assets of the Company is
subject to any lien arising under 302(f) of ERISA or 412(n) of the Code.

        (f)    Each Employee Plan that is intended to be qualified under
Section 401(a) of the Code, and each trust forming a part thereof, has received
a favorable determination letter from the Internal Revenue Service as to the
qualification under the Code of such Employee Plan and the Tax exempt status of
such related trust, and nothing has occurred since the date of such
determination letter that could reasonably be expected to adversely affect the
qualification of such Employee Plan or the Tax exempt status of such related
trust.

        (g)   With respect to each Employee Plan, the Company has provided
Whitney with true, complete and correct copies, to the extent applicable, of
(i) all documents (including summary plan descriptions and other material
employee communications) pursuant to which such Employee Plan is maintained,
funded and administered, (ii) the most recent annual report (Form 5500 series)
filed with the Internal Revenue Service (with attachments), (iii) the most
recent financial statements, and (iv) all governmental rulings, determinations
and opinions (and pending requests for governmental rulings, determinations and
opinions) and correspondence with respect thereto.

        4.19    WARN Act.    Within the period 90 days prior to the date hereof,
the Company has not temporarily or permanently closed or shut down any single
site of employment or any facility or any operating unit, department or service
within a single site of employment, as such terms are used in WARN.

        4.20    Tax Returns; Taxes.    Except as set forth on Schedule 4.20 (for
which none of Whitney, Merger Sub or the Surviving Corporation assumes any
responsibility, obligation or liability), (i) the Company has filed or will
timely file all federal, state and local Tax Returns and Tax reports required

12

--------------------------------------------------------------------------------


by such authorities to be filed and (ii) the Company has paid all Taxes,
assessments, governmental charges, penalties, interest and fines due or claimed
to be due by any federal, state or local authority. There is no pending Tax
examination or audit of, nor any action, suit, investigation or claim asserted
or, to the Company's Knowledge, threatened against the Company by any federal,
state or local authority; and the Company has not been granted any extension of
the limitation period applicable to any Tax claims.

        4.21    Affiliate Interests.    Except as disclosed in Schedule 4.21,
the Company is not a party to any transaction with: (a) any employee, officer,
or director of the Company, (b) any relative of any such employee, officer, or
director, or (d) any Person that, directly or indirectly, is controlled by or
under common control with the Company or with any such employee, officer,
director, or relative, including without limitation any contract, agreement or
other arrangement (i) providing for the furnishing of services by such person,
(ii) providing for the rental of real or personal property from or to such
person, (iii) providing for the guaranty of any obligation of such person,
(iv) requiring any payment to such person which will continue beyond the Closing
Date, or (v) establishing any right or interest of such person in any of the
Company's assets.

        4.22    No Omissions or Misstatements.    None of the information
included in this Agreement and schedules hereto, or other documents furnished or
to be furnished by the Company or the Sellers, or any of its representatives,
contains any untrue statement of a material fact or is misleading in any
material respect or omits to state any material fact necessary in order to make
any of the statements herein or therein not misleading in light of the
circumstances in which they were made. Copies of all documents referred to in
any schedule hereto have been delivered or made available to Whitney and
constitute true, correct and complete copies thereof and include all amendments,
schedules, appendices, supplements or modifications thereto or waivers
thereunder.

Article V Representations and Warranties of Whitney and Merger Sub

        As an inducement to the Company and Sellers to enter into this Agreement
and to consummate the transactions contemplated hereunder, Whitney and Merger
Sub, jointly and severally, hereby represent and warrant to the Company and
Sellers that the statements made in this Article V are true and correct, except
as set forth in the Disclosure Schedules delivered to the Company. All
exceptions to the following representations and warranties shall be set forth in
the Disclosure Schedules, numbered to correspond to the Sections of this
Article V to which they relate.

        5.1    Organization, Qualification and Authority.    Whitney is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Colorado and Merger Sub is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Florida.
Each of Whitney and Merger Sub has the requisite corporate power and authority
to own, lease and operate its properties and assets as presently owned, leased
and operated and to carry on its business as it is now being conducted. Each of
Whitney and Merger Sub has the requisite corporate right, power and authority to
execute, deliver and carry out the terms of this Agreement and all documents and
agreements necessary to give effect to the provisions of this Agreement and to
consummate the transactions contemplated on the part of Whitney and Merger Sub
hereby. The execution, delivery and consummation of this Agreement and all other
agreements and documents executed in connection herewith by Whitney and Merger
Sub have been duly authorized by all necessary corporate action on the part of
Whitney and Merger Sub, respectively. No other action, consent or approval on
the part of Whitney and Merger Sub, any shareholder of Whitney or Merger Sub, or
any other person or entity is necessary to authorize the execution, delivery and
consummation of this Agreement and all other agreements and documents executed
in connection herewith. This Agreement, and all other agreements and documents
executed in connection herewith by Whitney and Merger Sub, upon due execution
and delivery thereof, shall constitute the valid binding obligations of Whitney
and Merger Sub, respectively, enforceable in accordance with their respective
terms, except as enforcement may be limited by

13

--------------------------------------------------------------------------------


bankruptcy, insolvency, reorganization or similar laws affecting creditors'
rights generally and by general principles of equity.

        5.2    No Violations.    The execution and delivery of this Agreement
and the performance by Whitney and Merger Sub of its respective obligations
hereunder (i) do not and will not conflict with or violate any provision of the
articles of organization or similar organizational documents of Whitney or
Merger Sub, and (ii) except as set forth on Schedule 5.2 hereto, do not and will
not (a) conflict with or result in a breach of the terms, conditions or
provisions of, (b) constitute a default under, (c) result in the creation of any
Encumbrance upon the capital stock of Whitney or Merger Sub pursuant to,
(d) give any third party the right to modify, terminate or accelerate any
obligation under, (e) result in a violation of, or (f) require any
authorization, consent, approval, exemption or other action by or notice to any
court or administrative, arbitration or governmental body or other third party
pursuant to, any law, statute, rule or regulation or any Contract, order,
judgment or decree to which Whitney or Merger Sub is subject or by which any of
its assets are bound.

        5.3    Litigation.    Neither Whitney nor Merger Sub has received notice
of any violation of any law, rule, regulation, ordinance or order of any court
or federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality which would impede or interfere with
Whitney's and Merger Sub's ability to enter into or consummate the transactions
contemplated hereby. There are no lawsuits, proceedings, actions, arbitrations,
governmental investigations, claims, inquiries or proceedings pending or, to
Whitney' and Merger Sub's knowledge, threatened involving Whitney or Merger Sub
that seeks to enjoin or obtain damages in respect of the consummation of the
transactions contemplated by this Agreement or any action taken or to be taken
by Whitney or Merger Sub in connection with the consummation of the transactions
contemplated hereby, and no reasonable basis exists for the bringing of any such
claim.

        5.4    Broker's Finder's Fee.    Neither Whitney nor Merger Sub has
employed or is liable for the payment of any fee to, any finder, broker,
consultant or similar person in connection with the transactions contemplated
under this Agreement.

        5.5    Whitney's SEC Reports.    Whitney has timely filed all reports
with the Securities and Exchange Commission required to be filed by Whitney
during the preceding 24 months ("Whitney's SEC Reports"). Each of Whitney's SEC
Reports complied as to form in all material respects with the requirements of
applicable law on the date thereof.

        5.6    No Omissions or Misstatements.    None of the information
included in this Agreement and schedules hereto, Whitney's SEC Reports or other
documents furnished or to be furnished by Whitney, or any of its
representatives, contains any untrue statement of a material fact or is
misleading in any material respect or omits to state any material fact necessary
in order to make any of the statements herein or therein not misleading in light
of the circumstances in which they were made. Copies of all documents referred
to in any schedule hereto have been delivered or made available to the Company
and Sellers and constitute true, correct and complete copies thereof and include
all amendments, schedules, appendices, supplements or modifications thereto or
waivers thereunder.

Article VI Covenants of Parties

        6.1    Conduct of Business.    From the date hereof to the Closing,
except as expressly contemplated by this Agreement or otherwise consented to by
Whitney in writing, the Company shall, and Sellers shall cause the Company to:

        (a)   conduct the Business only in the usual, regular and ordinary
course in substantially the same manner as heretofore conducted and maintain
working capital at current levels subject to normal fluctuation consistent with
past experience;

14

--------------------------------------------------------------------------------

        (b)   maintain in all material respects all of the structures,
equipment, vehicles and other tangible personal property of the Business in its
present condition, except for ordinary wear and tear and damage by unavoidable
casualty;

        (c)   preserve and maintain all Proprietary Rights used in the Business
substantially in accordance with current business practices;

        (d)   keep in full force and effect insurance comparable in amount and
scope of coverage to insurance now carried with respect to the Business;

        (e)   perform in all material respects all obligations under Contracts
relating to or affecting the Business;

        (f)    maintain the books of account and records of the Business in the
usual, regular and ordinary manner;

        (g)   comply in all material respects with all statutes, laws,
ordinances, rules and regulations applicable to the conduct of the Business;

        (h)   not enter any employment agreement or commitment to employees of
the Business or effect any increase in the compensation or benefits payable or
to become payable to any officer, director, manager or employee of the Business
other than increases in non officer employee compensation effected in the
ordinary course of the Business;

        (i)    not create or permit to exist any Encumbrance on the Company's
assets;

        (j)    not enter into or modify any agreement for indebtedness or any
Contract obligating the Company to purchase goods or services for a period of
90 days or more other than in the ordinary course of the Business consistent
with past practice, or sell, lease, license or otherwise dispose of any asset of
the Business (other than dispositions of inventory and obsolete assets in the
ordinary course of the Business) or acquire any substantial assets other than
replacement assets, inventory and supplies to be used in the Business;

        (k)   not take any action with respect to, or make any material change
in its accounting or Tax policies or procedures;

        (l)    not make or revoke any Tax election or settle or compromise any
Tax Liability, or amend any Tax Return; or

        (m)  not authorize or enter into any commitment with respect to any of
the matters described in clauses (h), (i), (j), (k) or (l) above.

        6.2    Access to Information; Whitney's Investigation.    Between the
date of this Agreement and the Closing Date, the Company and Sellers will
(i) give Whitney and its authorized representatives (including lenders, legal
counsel and accountants) reasonable access to designated employees authorized by
the Company, offices, warehouses and other facilities and property of the
Business and to their books and records, (ii) permit Whitney and its authorized
representatives to make such inspections thereof as Whitney may reasonably
require, and (iii) furnish Whitney and its representatives and advisers with
such financial and operating data and other information with respect to the
business and properties of the Business as Whitney may from time to time
reasonably request; provided, however, that any such investigation shall be
conducted in such a manner as not to interfere unreasonably with the operation
of the Business.

        6.3    Confidentiality.    If the transactions contemplated by this
Agreement are not consummated (and in any event prior to the Closing Date),
Whitney, Merger Sub, the Company and Sellers will maintain the confidentiality
of all information and materials obtained from the other party; provided,
however, that Whitney, Merger Sub, the Company and Sellers may provide
information obtained from

15

--------------------------------------------------------------------------------


the other party to its advisors, agents and employees for the limited purposes
of analyzing, negotiating, financing, pursuing and consummating the transactions
contemplated by this Agreement. Upon termination of this Agreement, Whitney,
Merger Sub, the Company and Sellers (and their respective representatives) will
return to the other party all materials obtained from such party in connection
with the transactions contemplated by this Agreement and all copies thereof.

        6.4    Efforts to Consummate Transaction.    The parties shall use their
commercially reasonable best efforts to take or cause to be taken all such
actions required to consummate the transactions contemplated hereby including,
without limitation, such actions as may be necessary to obtain, prior to the
Closing, all necessary governmental or other third party approvals and consents
required to be obtained by the Company, Whitney or Merger Sub in connection with
the consummation of the transactions contemplated by this Agreement.

        6.5    No Solicitation.    Unless this Agreement shall have been
terminated pursuant to Section 9.1, until the earlier of the Closing Date or
November 30, 2003, Sellers shall not, and shall not permit the Company to,
directly or indirectly through any officer, director, employee, agent, affiliate
or otherwise, enter into any agreement, agreement in principle or other
commitment (whether or not legally binding) relating to a Competing Transaction
or solicit, initiate or encourage the submission of any proposal or offer from
any person or entity (including the Company's officers, partners, employees and
agents) relating to any Competing Transaction, nor participate in any
discussions or negotiations regarding, or furnish to any other person or entity
any information with respect to, or otherwise cooperate in any way with, or
assist or participate in, facilitate or encourage, any effort or attempt by any
other person or entity to effect a Competing Transaction. Sellers and the
Company shall immediately cease any and all contacts, discussions and
negotiations with third parties regarding any Competing Transaction. Sellers
shall, and shall cause the Company to, notify Whitney if any proposal regarding
a Competing Transaction (or any inquiry or contact with any person or entity
with respect thereto) is made and shall advise Whitney of the contents thereof
(and, if in written form, provide Whitney with copies thereof).

        6.6    Noncompete.    

        (a)   Sellers agree that during the period following the Closing Date
and ending on the third anniversary of the Closing Date or, if earlier, the date
on which Whitney and its subsidiaries have ceased to own or to operate the
Business, regardless of whether such cessation resulted from a sale of the
Business or any other reason (the "Noncompete Period"), that it, he or she shall
not, directly or indirectly, either for itself, himself or herself, or for any
other Person participate in the Business anywhere in the United States of
America. Sellers may continue to participate in the businesses currently
conducted by Investors Radio Network, Inc. and Market Gear, Inc., including all
activity undertaken by Market Gear, Inc. to market and sell their software
products, including Opus, and such participation shall not be deemed
participation in the Business. Sellers may also participate in the business of
conducting "boot camp" sessions and/or advanced training sessions pursuant to
contracts with Whitney or its Affiliates. For purposes of this Agreement, the
term "participate" includes any direct or indirect interest in any enterprise,
whether as an officer, director, manager, employee, partner, member, sole
proprietor, agent, representative, independent contractor, consultant,
franchisor, franchisee, creditor, owner or otherwise; provided that the term
"participate" shall not include ownership of less than 2% of the stock of a
publicly held corporation whose stock is traded on a national securities
exchange or in the over the counter market. During the Noncompete Period,
Sellers shall not, directly or indirectly, (i) induce or attempt to induce any
employee of Whitney, the Surviving Corporation or their Affiliates to leave the
employ of Whitney or the Surviving Corporation or their Affiliates or in any way
interfere with the relationship between Whitney, the Surviving Corporation or
their Affiliates and any employee thereof, or (ii) induce or attempt to induce
any customer, vendor or supplier of Whitney, the Surviving Corporation or their
Affiliates to cease doing business with Whitney, the Surviving

16

--------------------------------------------------------------------------------

Corporation or their Affiliates. Sellers agree that this covenant is reasonable
with respect to its duration, geographical area and scope.

        (b)   Specific Performance. Sellers agree that Whitney and the Surviving
Corporation would suffer irreparable harm from a breach by Sellers of any of the
covenants or agreements contained in this Section 6.6. In the event of an
alleged or threatened breach by Sellers of any of the provisions of this
Section 6.6, Whitney, the Surviving Corporation or their successors or assigns
may, in addition to all other rights and remedies existing in their favor, apply
to any court of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce or prevent any violations of the
provisions hereof.

        (c)   Scope, etc. If, at the time of enforcement of any of the
provisions of this Section 6.6, a court holds that the restrictions stated
therein are unreasonable under the circumstances then existing, the parties
hereto agree that the maximum period, scope or geographical area reasonable
under such circumstances shall be substituted for the stated period, scope or
area. In the event of a breach of this Section 6.6 by any Person, the Noncompete
Period shall be automatically extended for such Person for the length of such
breach.

        6.7    Name of the Company.    Following the Closing Date, Sellers shall
cease using the names "Spread Trader", "Star Trader", "SpeakTek" and "Quantum
Vision" or any derivatives thereof or any names confusingly similar therewith.
In addition, as soon as practicable following the Closing, Quantum shall change
its name (and relinquish any rights to such name as a "doing business as" name)
with the Secretary of State of the State of Nevada.

        6.8    Cooperation and Information Sharing.    

        (a)   Whitney and the Surviving Corporation, on the one hand, and the
Company and Sellers, on the other hand, will cooperate with each other in
defending or prosecuting any action, suit, proceeding, investigation or audit of
the other relating to the Company's Tax Returns for all periods up to and
including the Closing Date and any audit of Whitney, the Surviving Corporation,
the Company or Sellers with respect to the sales, transfer and similar
transactions contemplated by this Agreement. Whitney, the Surviving Corporation,
the Company and Sellers shall respond to all reasonable inquiries related to
such matters and to provide, to the extent possible, substantiation of
transactions and make available and furnish appropriate documents and personnel
in connection therewith.

        (b)   For a period of seven years after the Closing Date (or such longer
period as may be required by any governmental agency or ongoing legal
proceeding), none of Whitney, the Surviving Corporation the Company or Sellers
shall dispose of or destroy any of the business records and files of the
Business, without first giving the other thirty days' written notice, who then
shall have the right, at its option and expense, to take possession of the
records and files. Each party shall allow the other and its representatives
access to all business records and files of the Business, during regular
business hours and upon reasonable notice at such other party's principal place
of business or at any location where such records are stored, and the parties
shall have the right, each at its own expense, to make copies of any such
records and files.

        6.9    Employees.    The Company shall be solely responsible for the
payment of all accrued and unpaid benefits for any employee of the Company that
is terminated on or before the Closing, including, without limitation, accrued
vacation, sick time, personal time and health benefits (including COBRA).

        6.10    Post-Closing Conduct of the Business.    Following the Closing,
Whitney and the Surviving Corporation shall use their best commercially
reasonable efforts to conduct the Business so that it will generate sufficient
Gross Revenue to cause the Contingent Payments to become payable to Sellers;
provided, however, that Whitney and the Surviving Corporation shall retain the
sole right to operate

17

--------------------------------------------------------------------------------


the Business in the best interest of Whitney and the Surviving Corporation
including, without limitation, the right to discontinue or scale back the
Business. In the event that prior to the third anniversary of the Closing Date
Whitney and the Surviving Corporation abandon the Business, the Surviving
Corporation dissolves and liquidates its assets or the Surviving Corporation
files for bankruptcy protection, Whitney and the Surviving Corporation will use
their best efforts to sell for $100 all assets of the Business to Sellers if
Sellers so request in writing. In connection therewith, Whitney and the
Surviving Corporation agree to execute all documents reasonably necessary to
affect the return of the Business and the assets associated therewith to
Sellers. In addition, in such event the non-compete provisions of this Agreement
(set forth in Section 6.6) shall terminate and be of no further force or effect.

Article VII Closing Conditions

        7.1    Obligation of Whitney and Merger Sub to Close.    The obligation
of Whitney and Merger Sub to close the transactions contemplated hereby shall be
subject to the fulfillment and satisfaction, prior to or at the Closing, of the
following conditions, or the written waiver thereof by Whitney.

        (a)   Representations and Covenants. The representations and warranties
of the Company and Sellers contained in this Agreement shall be true and correct
in all material respects on and as of the Closing Date with the same force and
effect as though made on and as of the Closing Date. The Company and Sellers
shall have performed and complied in all material respects with all covenants
and agreements required by this Agreement to be performed or complied with by
the Company and Sellers on or prior to the Closing Date.

        (b)   No Injunction. No injunction or restraining order shall be in
effect which forbids or enjoins the consummation of the transactions
contemplated by this Agreement, no proceedings for such purpose shall be
pending, and no federal, state, local or foreign statute, rule or regulation
shall have been enacted which prohibits, restricts or delays the consummation of
the transactions contemplated hereby.

        (c)   Approvals. All board of directors, shareholder, material
governmental and third party approvals, consents, permits or waivers necessary
for consummation of the transactions contemplated by this Agreement shall have
been obtained in form and substance satisfactory to Whitney.

        (d)   Financing. Whitney shall have obtained all necessary third party
financing on terms and conditions satisfactory to it in its sole discretion
require in order to consummate the transactions contemplated hereby and to meet
the ongoing working capital requirements of the Business.

        (e)   Due Diligence. Whitney shall be satisfied with the results of its
legal, accounting, business, and environmental due diligence investigations in
its sole discretion including, without limitation, the results of its audit of
the Historical Financials.

        (f)    Liens. All Encumbrances on the Company's assets shall have been
released.

        (g)   Related Party Payments. Whitney shall have received evidence
satisfactory to it of the receipt by the Company of all monies owed to the
Company by any Seller.

        (h)   Material Adverse Change. No Material Adverse Change since
August 31, 2003 shall have occurred.

        (i)    Stock Certificates. Whitney shall have received the stock
certificates representing the Company Common Stock duly endorsed for transfer an
accompanied by any applicable documentary stamp tax.

18

--------------------------------------------------------------------------------




        (j)    Employment Agreements. Merger Sub shall have entered into an
Employment Agreement with each of Rance Masheck and Tim Lin in the form of
Exhibit B hereto.

        (k)   QV Assets. Quantum shall have executed and delivered a Bill of
Sale in the form of Exhibit A ("Bill of Sale"), conveying title to the assets
described on Exhibit A (the "QV Assets") to Whitney in exchange for Whitney's
payment of $100,000 in cash to Quantum by wire transfer of immediately available
funds.

        (l)    Confidentiality, Non-Compete and Non-Solicitation Agreements.
Whitney Education Group, Inc. shall have entered into a Confidentiality,
Non-Compete and Non-Solicitation Agreement with each of Rance Masheck and Tim
Lin in the form of Exhibit C hereto.

        (m)  Deliveries. Sellers shall have delivered such documents as Whitney
or its counsel may reasonably request to evidence the transactions contemplated
hereby.

        7.2    Obligation of Sellers to Close.    The obligation of Sellers to
close the transactions contemplated hereby shall be subject to the fulfillment
and satisfaction, prior to or at the Closing, of the following conditions, or
the written waiver thereof by Sellers:

        (a)   Representations and Covenants. The representations and warranties
of Whitney and Merger Sub contained in this Agreement shall be true and correct
in all material respects on and as of the Closing Date with the same force and
effect as though made on and as of the Closing Date. Whitney and Merger Sub
shall have performed and complied in all material respects with all covenants
and agreements required by this Agreement to be performed or complied with by
Whitney on or prior to the Closing Date.

        (b)   No Injunction. No injunction or restraining order shall be in
effect which forbids or enjoins the consummation of the transactions
contemplated by this Agreement, no proceedings for such purpose shall be
pending, and no federal, state, local or foreign statute, rule or regulation
shall have been enacted which prohibits, restricts or delays such consummation.

        (c)   Approvals. All board of directors, shareholder, material
governmental and third party approvals, consents, permits or waivers necessary
for consummation of the transactions contemplated by this Agreement.

        (d)   Purchase Price. Sellers shall have received the Purchase Price as
set forth in Section 3.1(a).

        (e)   QV Assets. Whitney shall have delivered to Quantum $100,000 in
cash by wire transfer of immediately available funds in exchange for the QV
Assets pursuant to the Bill of Sale.

        (f)    Deliveries. Whitney and Merger Sub shall have delivered the such
documents as the Company or its counsel may reasonably request to evidence the
transactions contemplated hereby.

Article VIII Indemnification

        8.1    Indemnification.    

        (a)   By Sellers. Sellers, jointly and severally, shall indemnify and
hold harmless Whitney and Merger Sub, and their respective officers, employees,
Affiliates and agents, at all times from and after the Closing Date, against and
in respect of Losses arising from: (i) any breach of any of the representations
or warranties made by Sellers or the Company in this Agreement (without regard
to any materiality qualification contained in any such representation or
warranty); and (ii) any breach of the covenants and agreements made by Sellers
or the Company in this Agreement or any exhibit hereto delivered by Sellers in
connection with the Closing.

19

--------------------------------------------------------------------------------

        (b)   By Whitney. Whitney and Merger Sub, jointly and severally, shall
indemnify and hold harmless Sellers at all times from and after the Closing Date
against and in respect of Losses arising from or relating to: (i) any breach of
any of the representations or warranties made by Whitney and Merger Sub in this
Agreement (without regard to any materiality qualification contained in any such
representation or warranty); and (ii) any breach of the covenants and agreements
made by Whitney or Merger Sub in this Agreement or any exhibit hereto delivered
by Whitney or Merger Sub in connection with the Closing.

        8.2    Limitations of Indemnity.    Notwithstanding the foregoing,
(i) no amounts shall be payable by Sellers under Section 8.1(a)(i) of this
Agreement unless and until the aggregate amount otherwise payable by Sellers in
the absence of this clause exceeds $25,000 (the "Basket"), in which event all
such amounts in excess of such $25,000 shall be due, and (ii) no claim for
indemnification under Section 8.1(a)(i) shall first be asserted the later of
24 months after the Closing Date; provided, however, that a claim for
indemnification under Sections 4.1, 4.2, 4.8, 4.10, 4.11, 4.18 and 4.20 may be
asserted at any time prior to the expiration of the statute of limitations
applicable thereto, including any extension thereof agreed to by Whitney and the
Representative. In no event shall Sellers be required to pay in excess of the
sum of (a) the value of all of Buyer's Common Stock received or receivable by
Sellers under this Agreement, based on the last sale price of Whitney Common
Stock on the last day preceding the date on which payment is to be made, less
any of such Whitney Common Stock that has been sold by Sellers ("Sold Stock"),
(b) the amount of all cash proceeds received by Sellers from the sale of the
Sold Stock and (c) $500,000 (the "Cap"). Any indemnification obligations of
Sellers that arise hereunder shall be satisfied first and to the fullest extent
possible by the transfer from Sellers to Whitney of shares of Whitney Common
Stock held by Sellers or receivable hereunder by Sellers (and first to the Hold
Back Amount, if applicable), valuing such shares for the purposes of satisfying
the indemnification obligations based on the last sale price of Whitney Common
Stock on the last day preceding the date on which the transfer is to be made,
and only thereafter in cash. Neither the Basket nor the Cap shall apply to a
claim for willful misconduct, fraud, or any breach of Sections 4.1, 4.2, 4.8 or
4.11 (with Sellers remaining jointly and severally liable therefor).

        8.3    Indemnification Procedures—Third Party Claims.    

        (a)   The rights and obligations of a party claiming a right of
indemnification hereunder (each an "Indemnitee") from a party to this Agreement
(each an "Indemnitor") in any way relating to a third party claim shall be
governed by the following provisions of this Section 8.3:

        (i)    The Indemnitee shall give prompt written notice to the Indemnitor
of the commencement of any claim, action suit or proceeding, or any threat
thereof, or any state of facts which Indemnitee determines will give rise to a
claim by the Indemnitee against the Indemnitor based on the indemnity agreements
contained in this Agreement setting forth, in reasonable detail, the nature and
basis of the claim and the amount thereof, to the extent known, and any other
relevant information in the possession of the Indemnitee (a "Notice of Claim").
The Notice of Claim shall be accompanied by any relevant documents in the
possession of the Indemnitee relating to the claim (such as copies of any
summons, complaint or pleading which may have been served and, or any written
demand or document evidencing the same). No failure to give a Notice of Claim
shall affect, limit or reduce the indemnification obligations of an Indemnitor
hereunder, except to the extent such failure actually prejudices such
Indemnitor's ability successfully to defend the claim, action, suit or
proceeding giving rise to the indemnification claim.

20

--------------------------------------------------------------------------------





        (ii)   In the event that an Indemnitee furnishes an Indemnitor with a
Notice of Claim, then upon the written acknowledgment by the Indemnitor given to
the Indemnitee within 30 days of receipt of the Notice of Claim, stating that
the Indemnitor is undertaking and will prosecute the defense of the claim under
such indemnity agreements and confirming that based on the information available
as between the Indemnitor and the Indemnitee, the claim covered by the Notice of
Claim is subject to this Article VIII and that the Indemnitor will be able to
pay the full amount of potential liability in connection with any such claim
(including, without limitation, any action, suit or proceeding and all
proceedings on appeal or other review which counsel for the Indemnitee may
reasonably consider appropriate) (an "Indemnification Acknowledgment"), then the
claim covered by the Notice of Claim may be defended by the Indemnitor, at the
sole cost and expense of the Indemnitor; provided, however, that the Indemnitee
is authorized to file any motion, answer or other pleading that may be
reasonably necessary or appropriate to protect its interests during such 30-day
period. The delivery of an Indemnification Acknowledgment shall not preclude
Indemnitor's subsequent right to deny indemnification and Indemnitor's right to
reimbursement of all costs of any nature incurred, if it is ultimately
determined that such claim was not indemnifiable by Indemnitor. However, in the
event the Indemnitor does not furnish an Indemnification Acknowledgment to the
Indemnitee or does not offer reasonable assurances to the Indemnitee as to
Indemnitor's financial capacity to satisfy any final judgment or settlement, the
Indemnitee may, upon written notice to the Indemnitor, assume the defense (with
legal counsel chosen by the Indemnitee) and dispose of the claim, at the sole
cost and expense of the Indemnitor. Notwithstanding receipt of an
Indemnification Acknowledgment, the Indemnitee shall have the right to employ
its own counsel in respect of any such claim, action, suit or proceeding, but
the fees and expenses of such counsel shall be at the Indemnitee's own cost and
expense, unless (A) the employment of such counsel and the payment of such fees
and expenses shall have been specifically authorized by the Indemnitor in
connection with the defense of such claim, action, suit or proceeding, or
(B) the Indemnitee shall have reasonably concluded based upon a written opinion
of counsel that there may be specific defenses available to the Indemnitee which
are different from or in addition to those available to the Indemnitor in which
case the costs and expenses incurred by the Indemnitee shall be borne by the
Indemnitor.

        (iii)  The Indemnitee or the Indemnitor, as the case may be, who is
controlling the defense of the claim, action, suit or proceeding, shall keep the
other fully informed of such claim, action, suit or proceeding at all stages
thereof, whether or not such party is represented by counsel. The parties hereto
agree to render to each other such assistance as they may reasonably require of
each other in order to ensure the proper and adequate defense of any such claim,
action, suit or proceeding. Subject to the Indemnitor furnishing the Indemnitee
with an Indemnification Acknowledgment in accordance with Section 8.3(a)(ii),
the Indemnitee shall cooperate with the Indemnitor and provide such assistance,
at the sole cost and expense of the Indemnitor, as the Indemnitor may reasonably
request in connection with the defense of any such claim, action, suit or
proceeding, including, but not limited to, providing the Indemnitor with access
to and use of all relevant corporate records and making available its officers
and employees for depositions, pre-trial discovery and as witnesses at trial, if
required. In requesting any such cooperation, the Indemnitor shall have due
regard for, and attempt not to be disruptive of, the business and day-to-day
operations of the Indemnitee and shall follow the requests of the Indemnitee
regarding any documents or instruments which the Indemnitee believes should be
given confidential treatment.

        (b)   Neither party shall make or enter into any settlement of any
claim, action, suit or proceeding which one party has undertaken to defend,
without the other party's prior written consent (which consent shall not be
unreasonably withheld or delayed), unless there is no

21

--------------------------------------------------------------------------------

obligation, directly or indirectly, on the part of such other party to
contribute to any portion of the payment for any of the Losses, such other party
receives a general and unconditional release with respect to the claim (in form,
substance and scope reasonably acceptable to such other party), there is no
finding or admission of any violation of law by, or effect on any other claim
that may be made against such other party and, in the reasonable judgment of
such other party, the relief granted in connection therewith is not likely to
have a Material Adverse Effect on such other party or its reputation or
prospects.

        (c)   Any claim for indemnification that may be made under more than one
subsection under Section 8.1 may be made under the subsection that the claiming
party may elect in its sole discretion, notwithstanding that such claim may be
made under more than one subsection.

        8.4    Indemnification Procedures—Other Claims, Indemnification
Generally.    

        (a)   A claim for indemnification for any matter not relating to a Third
Party Claim may be asserted by giving reasonable notice directly by the
Indemnitee to the Indemnitor. The Indemnitee shall afford the Indemnitor access
to all relevant corporate records and other information in its possession
relating thereto.

        (b)   If any a party becomes obligated to indemnify another party with
respect to any claim for indemnification hereunder and the amount of liability
with respect thereto shall have been finally determined in accordance with this
Article VIII, the Indemnifying Party shall pay such amount to the Indemnified
Party in immediately available funds within ten days following written demand by
the Indemnified Party. The indemnifying party shall not be obligated to pay any
amount under this Article VIII until such final determination.

        8.5    Exclusive Remedy.    The provisions for indemnification set forth
in this Article VIII are the exclusive remedies of Sellers, Whitney, Merger Sub
and the Company arising out of or in connection with this Agreement, and shall
be in lieu of any rights under contract, tort, equity or otherwise (other than
claims based on actual fraud or intentional breach of this Agreement).

        8.6    Offset.    Any amount owing under any provision of this Agreement
may be offset by Whitney against any amount owing under any other provision of
this Agreement; provided, however, that in the event any payment is owing by
Sellers during the first six months following the Closing Date, such amount
shall be first deducted from the Hold Back Amount.

Article IX Miscellaneous

        9.1    Termination.    Anything herein to the contrary notwithstanding,
this Agreement may be terminated at any time prior to the Closing Date (a) by
mutual written consent of Whitney and Representative; (b) by either Whitney or
Representative if for any reason the Closing shall not have occurred on or
before October 31, 2003 (or such other date as may be mutually agreed by the
parties), (c) by either Whitney or Representative in the event that a condition
to the terminating party's obligations to close the transactions contemplated by
this Agreement shall become incapable of satisfaction, or (d) by Whitney within
20 business days of the date of this Agreement in the event Whitney is not
satisfied with the results of its legal, accounting, business and environmental
due diligence investigations in its sole discretion including, without
limitation, the results of its audit of the Historical Financials; provided,
however, that no party shall be entitled to terminate this Agreement in the
event that the failure of the Closing to occur or any condition to Closing to be
satisfied shall be attributable to such party's willful breach of this
Agreement.

        9.2    Publicity.    No press release or other public announcement
concerning this Agreement or the transactions contemplated hereby shall be made
by the Company or any Seller without the prior written

22

--------------------------------------------------------------------------------


consent of Whitney or by Whitney without the written consent of Sellers, except,
in each case, as required by law.

        9.3    Entire Agreement.    This Agreement and the schedules and
exhibits delivered in connection herewith constitute the entire agreement of the
parties with respect to the subject matter hereof, and supercedes all other
agreements between the parties including without limitation the nonbinding
letter of intent dated August 25, 2003. The representations, warranties,
covenants and agreements set forth in this Agreement and in any schedules or
exhibits delivered pursuant hereto constitute all the representations,
warranties, covenants and agreements of the parties hereto and upon which the
parties have relied, and except as specifically provided herein, no change,
modification, amendment, addition or termination of this Agreement or any part
thereof shall be valid unless in writing and signed by or on behalf of the party
to be charged therewith.

        9.4    Notices.    Any and all notices or other communications or
deliveries required or permitted to be given or made pursuant to any of the
provisions of this Agreement shall be deemed to have been duly given or made for
all purposes if (i) hand delivered, (ii) sent by a nationally recognized
overnight courier for next business day delivery or (iii) sent by telephone
facsimile transmission (with prompt oral confirmation of receipt) as follows:

If to Whitney or Merger Sub:
Whitney Education Group, Inc.
4818 Colorado Parkway
Cape Coral, Florida 33904 Attention:   Thomas J. McElroy Telecopy No.:  
(239) 945-5730
with a copy to:
Brownstein Hyatt & Farber, P.C.
410 Seventeenth Street, 22nd Floor
Denver, Colorado 80202 Attention:   Steven S. Siegel
Adam J. Agron Telecopy No.:   (303) 223-1111
If to the Company:
SpeakTek, Inc.
1181 S. Rogers Circle, Suite #4
Boca Raton, Florida 44387 Attention:   Rance Masheck Telecopy No.:  
(561) 997-1678
with a copy to:
Sheppard Mullin Richter & Hampton, LLP
4 Embarcadero Center, 17th Floor
San Francisco, California 94111 Attention:   Steven H. Winick Telecopy No.:  
(415) 434-3947      


23

--------------------------------------------------------------------------------


If to Sellers:
Rance Masheck, Representative
2352 Northwest 49th Lane
Boca Raton, Florida 33431 Telecopy No.:   (561) 997-1678
with a copy to:
Sheppard Mullin Richter & Hampton, LLP
4 Embarcadero Center, 17th Floor
San Francisco, California 94111
Attention: Steven H. Winick
Telecopy No.: (415) 434-3947

or at such other address as any party may specify by notice given to the other
party in accordance with this Section 9.4. The date of giving of any such notice
shall be the date of hand delivery, the business day sent by telephone
facsimile, and the day after delivery to the overnight courier service.

        9.5    Waivers and Amendments.    This Agreement may be amended,
superseded, canceled, renewed or extended and the terms hereof may be waived
only by a written instrument signed by the parties or, in the case of a waiver,
by the party waiving compliance.

        9.6    Counterparts.    This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument.

        9.7    Choice of Law.    This Agreement shall be governed by, and
construed in accordance with the internal Laws of the State of Florida, without
reference to the choice of law or conflicts of law principles thereof. The
parties hereby irrevocably (a) submit themselves to the non-exclusive
jurisdiction of the state and federal courts sitting in Lee, Broward or Palm
Beach Counties, Florida (as determined by the party bringing such action in its
sole discretion) and (b) waive the right and hereby agree not to assert by way
of motion, as a defense or otherwise in any action, suit or other legal
proceeding brought in any such court, any claim that it, he or she is not
subject to the jurisdiction of such court, that such action, suit or proceeding
is brought in an inconvenient forum or that the venue of such action, suit or
proceeding is improper. Each party irrevocably and unconditionally consents to
the service of any process, pleadings, notices or other papers in a manner
permitted by the notice provisions of Section 9.4. EACH PARTY HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ACTIONS OF SUCH PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT HEREOF.

        9.8    Assignment.    This Agreement shall be binding upon, and inure to
the benefit of, the parties and their respective heirs, administrators,
successors and permitted assigns. Neither this Agreement nor any rights or
obligations hereunder shall be assignable by either party; provided that Whitney
and Merger Sub may assign their rights (i) as security to any lender providing
financing for the transactions contemplated hereby (and any replacement
thereof), (ii) following the Closing in connection with a sale of all or
substantially all of the Business and (iii) at any time to an Affiliate of
Whitney.

        9.9    Sellers' Representative.    The Representative is hereby
appointed as the representative of Sellers under this Agreement, and shall act
as exclusive agent and attorney-in-fact to act on behalf of any Seller with
respect to any and all matters, claims controversies, or disputes arising out of
the terms of this Agreement. The Representative shall have the power to take any
and all actions which the Representative believes are necessary or appropriate
or in the best interests of Sellers, as fully as it

24

--------------------------------------------------------------------------------


each such Seller was acting on its, his or her own behalf with respect to all
matters concerning the Sellers or any of them following the Closing Date,
including with respect to all claims for indemnification under this Agreement,
and the Representative may take any action or no action in connection therewith
as the Representative may deem appropriate as effectively as any Sellers could
act themselves, including the settlement or compromise of any dispute or
controversy. Further, the Representative is hereby authorized to execute
amendments to this Agreement, on behalf of all Sellers, including for purposes
of extending the time performance or the time of expiration of any rights of
Whitney and Merger Sub hereunder. The authority granted hereunder is deemed to
be coupled with an interest. Whitney shall have the right to rely on any actions
taken or omitted to be taken by the Representative as being the act or omission
of any Seller, without the need for any inquiry, and any such actions or
omissions shall be binding upon each Seller. The Representative shall incur no
liability, or expense as a result of any action taken in good faith hereunder,
including any legal fees and expenses.

        9.10    Negotiated Agreement.    The parties hereby acknowledge that the
terms and language of this Agreement were the result of negotiations among the
parties and, as a result, there shall be no presumption that any ambiguities in
this Agreement shall be resolved against any particular party. Any controversy
over construction of this Agreement shall be decided without regard to events of
authorship or negotiation.

        9.11    Business Days.    Whenever the last day for the exercise of any
privilege or the discharge of any duty hereunder shall fall upon any day which
is not a Business Day, the Party having such privilege or duty may exercise such
privilege or discharge such duty on the next succeeding Business Day.

        9.12    Further Assurances.    From time to time after the Closing, each
party will timely execute and deliver to the other such instruments of sale,
transfer, conveyance, assignment and delivery, and such consents, assurances,
powers of attorney and other instruments as may be reasonably requested by such
party or its counsel in order to vest in Whitney all right, title and interest
of Sellers in and to the Company Common Stock and otherwise in order to carry
out the purpose and intent of this Agreement.

        9.13    Expenses.    Each of Whitney, Merger Sub, the Company and
Sellers shall bear all of their own expenses in connection with the execution,
delivery and performance of this Agreement and the transactions contemplated
hereby, including without limitation all fees and expenses of its agents,
representatives, counsel and accountants.

* * * * * * * *

25

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.


 
 
WHITNEY:
 
 
WHITNEY INFORMATION NETWORK, INC.
 
 
By:
 
/s/  RONALD SIMON      

--------------------------------------------------------------------------------

    Name:  Ronald Simon
Title:    Chief Financial Officer
 
 
MERGER SUB:
 
 
WINQV HOLDINGS, INC.
 
 
By:
 
/s/  RONALD SIMON      

--------------------------------------------------------------------------------

    Name:  Ronald Simon
Title:    Chief Financial Officer
 
 
THE COMPANY:
 
 
SPEAKTEK, INC.
 
 
By:
 
/s/  RANCE MASHECK      

--------------------------------------------------------------------------------

    Name:  Rance Masheck
Title:    President
 
 
SELLERS:
 
 
    /s/  RANCE MASHECK      

--------------------------------------------------------------------------------

Rance Masheck
 
 
    /s/  TIM LIN      

--------------------------------------------------------------------------------

Tim Lin

26

--------------------------------------------------------------------------------

Schedule A

Seller


--------------------------------------------------------------------------------

  Shares Owned

--------------------------------------------------------------------------------

Rance Masheck   500 Tim Lin   500

27

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



TABLE OF CONTENTS
